Gardner, J.
James Locklear was tried and convicted in the City Court of Floyd County under an accusation charging him with, on August 10, 1950, being in possession in said county of non-tax-paid whisky. The defendant moved for a new trial on the general grounds only, and he excepts to the order overruling said motion. The evidence authorized the jury to find that the defendant was arrested and a gallon jug of moonshine corn whisky, mixed with some turpentine, was found in the Chevrolet truck which he was driving. The defendant was convicted of transporting such com liquor in said truck on said date-in Floyd County (see Locklear v. State, ante), and the evidence in that case is the same as that in the present case. The evidence in both cases being identical, and this court having held in the above-mentioned *348decision that the evidence was sufficient to authorize the jury to find the defendant guilty as charged, it follows that the evidence authorized the jury to find in the instant case that he had in his possession non-tax-paid liquor, as charged.
Decided February 19, 1952.
Hicks & Culbert, for plaintiff in error.
Chastine Parker, Solicitor, contra.
The evidence being sufficient to support the verdict of guilty, the court did not err in overruling the defendant’s motion for a new trial, based solely on the general grounds.

Judgment affirmed.


MacIntyre, P. J., and Townsend, J., concur.